 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW _ YORK

UNITED STATES OF AMERICA Protective Order
Vv. 19 Cr. 857 (NSR) ~o4f
WILLIE SIMS, et al.,

Defendants.

 

 

Upon the application of the United States of America, with the consent of the
undersigned defendants and their respective counsel, and the defendants having requested
discovery under Fed. R. Crim. P, 16, the Court hereby finds and orders as follows:

1. Disclosure Material. The Government has made and will make disclosure to the
defendants of documents, objects and information, including electronically stored information
(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the
Government’s general obligation to produce exculpatory and impeachment material in criminal
cases, all of which will be referred to herein as “disclosure material.” The Government’s
disclosure material may include material that (i) affects the privacy and confidentiality of
individuals; (ii) would impede, if prematurely disclosed, the Government’s ongoing investigation
of uncharged individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated;
and (iv) is not authorized to be disclosed to the public or disclosed beyond that which is
necessary for the defense of this criminal case.

2. Facilitation of Discovery. The entry of a protective order in this case will permit the
Government to produce expeditiously the disclosure material without further litigation. It will
also afford the defense prompt access to those materials, which will facilitate the preparation of

the defense.

 

 
3. Good Cause. There is good cause for entry of the protective order set forth herein.

Accordingly it is hereby Ordered:

4, Disclosure material shall not be disclosed by the defendant or defense counsel,
including any successor counsel (“the defense”) other than as set forth herein, and shall be used
by the defense solely for purposes of defending this action. The defense shall not post any
disclosure material on any Internet site or network site to which persons other than the parties
hereto have access, and shall not disclose any disclosure material to the media or any third party
except as set forth below.

5, Disclosure material may be disclosed by counsel to:

(a) Personnel for whose conduct counsel is responsible, i.¢., personnel employed by
or retained by counsel, as needed for purposes of defending this action; and
(b) Prospective witnesses for purposes of defending this action.

6. When producing discovery, the Government will designate in writing any category of
disclosure material that falls outside the coverage of this Order. The Government may authorize,
in writing, disclosure of disclosure material beyond that otherwise permitted by this Order
without further Order of this Court.

7. This Order does not prevent the disclosure of any disclosure material in any motion,
hearing, or trial held in this action, or to any judge or magistrate judge, for purposes of this
action. All filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

Disclosure and Protection of Seized ESI
8. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

 
during the course of the investigation, from various computers, cell phones, and other devices
and storage media.

9. The Government is authorized to disclose to counsel for the defendants, for use solely
as permitted herein, the entirety of such seized ESI as the Government believes may contain
disclosure material (“the seized ESI disclosure material”), The defendant, defense counsel, and
personnel for whose conduct counsel is responsible, ie., personnel employed by or retained by
counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.
They shall not further disseminate or disclose any portion of the seized ESI disclosure material
except as otherwise set forth under this Order.

10. This Order places no restriction on a defendant’s use or disclosure of ESI that
originally belonged to the defendant.

Return or Destruction of Material

11. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material,
including seized ESI disclosure material, within 30 days of the expiration of the period for direct
appeal from any verdict in the above-captioned case; the period of direct appeal from any order
dismissing any of the charges in the above-captioned case; or the granting of any motion made
on behalf of the Government dismissing any charges in the above-captioned case, whichever date
is later.

' 12. If disclosure material is provided to any prospective witnesses, counsel shall make
reasonable efforts to seek the return or destruction of such materials. This provision does not

apply to any disclosure material or ESI that belongs to the defendant.

 
13. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed disclosure material. All such persons
shall be subject to the terms of this Order. Defense counsel shall maintain a record of what
information has been disclosed to which such persons.

Retention of Jurisdiction

14, The provisions of this Order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of
the case.

SO ORDERED:

Dated: White Plains, New York

January 2% , 2020 oH a
ak —

—

 

THE LEN ELSON S, ROMAN

UNITED STATES DISTRICT JUDGE

 
AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney

by: Z Date: December 29, 2019

Jim Ligtenberg/Shiva H. Logarajah

Assistant United States Attorneys
f / " Date: / 6 ZO

Richard Lind, Esq. "
Counsel for Rahmel Garraway

 
